GUY, Circuit Judge,
dissenting.
The majority’s opinion in this case establishes that the Federal Water Pollution Control Act (Clean Water Act), 33 U.S.C. § 1323(a), and the citizen suit provision of the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. § 6972, evince congressional intent to waive sovereign immunity as to civil penalties assessed against the United States Department of Energy (DOE). Because I find the waiver in each statute too narrow to support the imposition of civil sanctions in this case, I respectfully dissent from the majority’s rulings regarding both the Clean Water Act and the citizen suit provision of the RCRA.1
I.
The principle of sovereign immunity is deeply rooted in American jurisprudence. The Supreme Court has consistently emphasized that “[a]s sovereign, the United States, in the absence of its consent, is immune from suit.” Library of Congress v. Shaw, 478 U.S. 310, 315, 106 S.Ct. 2957, 2962, 92 L.Ed.2d 250 (1986). Therefore, “[t]he States of the Union, like all other entities, are barred by federal sovereign immunity from suing the United States” absent an “express waiver of this immunity *1066by Congress.” Block v. North Dakota, 461 U.S. 273, 280, 103 S.Ct. 1811, 1816, 75 L.Ed.2d 840 (1983). In discerning whether a statute contains such a waiver, courts must not adopt a “crabbed construction” of statutory language or demand that Congress utilize a “ritualistic formula” to relinquish sovereign immunity. Franchise Tax Board v. United States Postal Serv., 467 U.S. 512, 521, 104 S.Ct. 2549, 2554, 81 L.Ed.2d 446 (1984). Nevertheless, it is undisputed that “[a] waiver of sovereign immunity ‘cannot be implied but must be unequivocally expressed.’ ” Selden Apartments v. United States Dep’t of Hous. and Urban Dev., 785 F.2d 152, 156 (6th Cir.1986) (quoting United States v. King, 395 U.S. 1, 4, 89 S.Ct. 1501, 1503, 23 L.Ed.2d 52 (1969)). Accordingly, it is our responsibility to select “[t]he most natural reading” of the statutory terminology in ascertaining whether the United States has waived sovereign immunity. See Gwaltney of Smithfield v. Chesapeake Bay Found., Inc., 484 U.S. 49, 57, 108 S.Ct. 376, 381, 98 L.Ed.2d 306 (1987).
II.
The Clean Water Act’s provision governing federal agencies’ obligations, see 33 U.S.C. § 1323(a), which became law in its present form in 1977,2 see Pub.L. No. 95-217, § 61(a), 91 Stat. 1598 (1977), contains language differing from the RCRA analogue that the majority properly treats as insufficiently broad to encompass civil penalties. Compare 33 U.S.C. § 1323(a) with 42 U.S.C. § 6961. Consequently, the majority’s conclusion that the general waiver provision in the RCRA “does not permit civil penalties should not automatically be applied to the [Clean Water Act].” Metropolitan Sanitary Dist. of Greater Chicago v. United States Dep’t of the Navy, 722 F.Supp. 1565, 1570 n. 3 (N.D.Ill.1989). However, I disagree with the majority’s interpretation of the general waiver provision contained in the Clean Water Act as broad enough to support imposition of civil penalties against the DOE.
A.
Compared to the RCRA’s general waiver provision, see 42 U.S.C. § 6961, the pertinent portions of 33 U.S.C. § 1323(a) provide a lucid description of the extent to which sovereign immunity has been waived under the Clean Water Act. Specifically, section 1323(a) states:
Each department, agency, or instrumentality of the executive, legislative, and judicial branches of the Federal Government ... shall be subject to, and comply with, all Federal, State, interstate, and local requirements, administrative authority, and process and sanctions respecting the control and abatement of water pollution in the same manner, and to the same extent as any nongovernmental entity including the payment of reasonable service charges. The preceding sentence shall apply (A) to any requirement whether substantive or procedural (including any recordkeeping or reporting requirement, any requirement respecting permits and any other requirement, whatsoever), (B) to the exercise of any Federal, State, or local administrative authority, and (C) to any process and sanction, whether enforced in Federal, State, or local courts or in any other manner. This subsection shall apply notwithstanding any immunity of such agencies, officers, agents, or employees under any law or rule of law_ [T]he United States shall be liable only for those civil penalties arising under Federal law or imposed by a State or local court to enforce an order or the process of such court. (Emphasis added).
The Clean Water Act thus extends the obligation of federal departments and agencies to all “sanctions respecting the control and abatement of water pollution[.]” See 33 *1067U.S.C. § 1323(a). Moreover, congressional delineation of federal agencies’ responsibilities under the Clean Water Act speaks of “any process and sanction” in addition to “any requirement whether substantive or procedural[.]” Compare id. § 1323(a)(2)(A) with id. § 1323(a)(2)(C). I agree with the majority that this language undoubtedly encompasses civil penalties. However, Congress inserted language in section 1323(a) that limits federal liability to “those civil penalties arising under Federal law[,]” thereby acknowledging the previously expressed waiver of sovereign immunity while circumscribing its scope. See, e.g., Metropolitan Sanitary Dist., 722 F.Supp. at 1571-72. Analysis of section 1323(a) therefore leads to the inescapable conclusion that Congress has waived sovereign immunity in the Clean Water Act for all civil penalties arising under federal, but not state, law.3
B.
The dispositive question in this case, as the majority observes and the district court aptly noted, is whether the civil penalties at issue arise under federal law. See State of Ohio v. United States Dep’t of Energy, 689 F.Supp. 760, 767 (S.D.Ohio 1988). The State of Ohio contends that its permit system, which is federally approved and monitored, authorizes civil penalties against the DOE for pollution discharge violations. The DOE characterizes Ohio’s permit system as purely a state law scheme, and adamantly contests Ohio’s assertion that sanctions for violations of its pollution discharge permit arise under federal law. Resolution of this issue, therefore, depends upon the origin and nature of Ohio’s permit system.
Although the Clean Water Act prohibits “the discharge of any pollutant into navigable waters[,]” Gwaltney, 484 U.S. at 52, 108 S.Ct. at 379 (citing 33 U.S.C. § 1311(a)), an exception to this general rule empowers the Environmental Protection Agency (EPA) to issue permits allowing pollution discharge “in accordance with specified conditions.” See id. (citing 33 U.S.C. § 1342(a)). Issuance of a permit “serves to transform generally applicable effluent limitations and other standards — including those based on water quality — into the obligations (including a timetable for compliance) of the individual discharger[.]” EPA v. California ex rel. State Water Resources Control Bd., 426 U.S. 200, 205, 96 S.Ct. 2022, 2025, 48 L.Ed.2d 578 (1976). This permit concept, known as the National Pollutant Discharge Elimination System (NPDES), is operated and policed exclusively by the EPA absent state participation. See 33 U.S.C. § 1342(a); see also American Paper Inst., Inc. v. EPA, 890 F.2d 869, 871 (7th Cir.1989). The congressionally designed permit scheme, however, leaves substantial leeway for state participation. See American Paper, 890 F.2d at 873 (“[T]he Clean Water Act evince[s] a strong congressional intent to make the states, where possible, the primary regulators of the NPDES system.”).
As we have explained, 33 U.S.C. § 1342(b) allows a state “to administer its own permit program for discharges into navigable waters within its jurisdiction upon approval of the program by [the] EPA.” United States ex rel. Tennessee Valley Auth. v. Tennessee Water Quality Control Bd., 717 F.2d 992, 998 (6th Cir.1983), cert. denied, 466 U.S. 937, 104 S.Ct. 1909, 80 L.Ed.2d 458 (1984). “Once the [EPA]’s approval is given, the State may issue NPDES permits as long as the permits meet the requirements of the [Clean Water Act].” Ford Motor Co. v. EPA, 567 F.2d 661, 664 (6th Cir.1977). When a state assumes responsibility for the NPDES permit program, the Clean Water Act “calls for the [EPA] Administrator to suspend the issuance of federal permits as to waters subject to [the] approved state program.” Gwaltney, 484 U.S. at 52, 108 S.Ct. at 379 (citing 33 U.S.C. § 1342(c)(1)). Neverthe*1068less, the EPA does retain the power to “review operation of a State’s permit program[,]” EPA v. California, 426 U.S. at 208, 96 S.Ct. at 2026, “veto ... a State’s issuance of an individual permit[,]” Ford, 567 F.2d at 664, and “withdraw approval of a state permit program which is not being administered in compliance with” 33 U.S.C. § 1342. EPA v. California, 426 U.S. at 208, 96 S.Ct. at 2026. Thus, an approved state permit program is largely autonomous, but still subject to general federal oversight.
C.
The State of Ohio formulated a water pollution control scheme including a NPDES permit program for federal facilities, see Ohio Rev.Code Ann. §§ 6111.01 et seq. (Anderson 1977 & Supp.1989), which gained EPA approval in 1983. See 48 Fed. Reg. 5,918 (1983). Consistent with the Clean Water Act’s statutory directive, see 33 U.S.C. § 1342(b)(7), the State of Ohio incorporated a civil penalty provision into its permit program. See Ohio Rev.Code Ann. § 6111.09. When the State of Ohio assumed administrative and enforcement responsibilities for its NPDES program concerning federal sites in 1983, the state inherited the task of monitoring the DOE’s compliance with the permit at issue in this case. The state subsequently became dissatisfied with the DOE’s performance at the Fernald facility and filed this suit requesting that the district court impose civil penalties pursuant to the Ohio penalty provision.
Contrary to the majority’s conclusion, the civil sanctions prescribed by Ohio’s statutory scheme, in my view, do not “aris[e] under Federal law.” See 33 U.S.C. § 1323(a). Congress therefore has not waived sovereign immunity as to such penalties. Although the Clean Water Act encourages inclusion of “civil and criminal penalties” in state permit programs, see 33 U.S.C. § 1342(b)(7), and the EPA retains limited authority to oversee approved state NPDES schemes, the Clean Water Act unequivocally indicates that state permit programs are “established] and administer[ed] under State law.” See 33 U.S.C. § 1342(b) (emphasis added). Moreover, the Clean Water Act’s legislative history emphasizes that “state permit programs are ‘not a delegation of Federal authority,’ but instead are state programs which ‘function[ ] in lieu of the Federal program.’ ” State of California v. United States Dep’t of the Navy, 845 F.2d 222, 225 (9th Cir.1988) (quoting H.R.REP. NO. 830, 95th Cong., 1st Sess. 104, reprinted in 1977 U.S.CODE CONG. & ADMIN .NEWS 4327, 4479). While “[t]he right of the State [of Ohio] to require discharge permits is derived solely from [33 U.S.C. § 1342],” Tennessee Water Bd., 717 F.2d at 999, the penalty provisions adopted by the State of Ohio in furtherance of its permit program are not grounded in federal law. See, e.g., U.S. Dep’t of the Navy, 845 F.2d at 225-26. Consequently, sovereign immunity precludes the State of Ohio from pressing its claims for state civil penalties against the DOE under the Clean Water Act. See id. I dissent from the majority’s contrary conclusion.
III.
The RCRA’s citizen suit provision expressly indicates that “any person may commence a civil action on his own behalf” against “any person, including the United States and any other governmental instrumentality or agency” to redress violations of the RCRA. See 42 U.S.C. §§ 6972(a)(1)(A) & (B). Because the RCRA’s definition of a “person” includes states, see 42 U.S.C. § 6903(15), the majority is correct in finding that the RCRA’s citizen suit provision authorizes the State of Ohio to bring a citizen suit against the DOE. However, I believe that the majority errs in defining the scope of the DOE’s exposure under the RCRA citizen suit provision to include civil penalties.
According to the RCRA citizen suit provision, “[t]he district court shall have jurisdiction” only to enforce permits and standards, to restrain mishandling of solid or hazardous waste, to order the Administrator to perform specified acts and duties, and “to apply any appropriate civil penal*1069ties under section 6928(a) and (g) of this title.” 42 U.S.C. § 6972(a); cf. also Walls v. Waste Resource Corp., 761 F.2d 311, 315 (6th Cir.1985) (the “liberal grant of standing to sue” in the RCRA citizen suit provision “is limited by subsequent provisions which restrict the type of relief available to injunctive and other equitable remedies”). Consequently, judicial authority to impose civil penalties in response to RCRA citizen suits is limited to sanctions permitted under 42 U.S.C. §§ 6928(a) and (g). Sections 6928(a) and (g), in turn, permit the imposition of civil penalties against “any person” responsible for violating the RCRA. Whether such penalties may be assessed against the DOE, therefore, depends upon whether the DOE (or the United States in general) can be characterized as a “person” under the RCRA. On this pivotal issue, I disagree with the majority’s determination that the federal government constitutes a “person” for purposes of the RCRA.
Congress chose to define the term “person” for purposes of the RCRA to include “an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, State, municipality, commission, political subdivision of a State, or any interstate body.” See 42 U.S.C. § 6903(15). In a RCRA citizen suit, each of these “persons” is potentially subject to civil penalties as allowed by 42 U.S.C. §§ 6928(a) and (g). Conspicuous by its absence from the statutory list of “persons,” however, is the United States. See McClellan Ecological Seepage Situation v. Weinberger, 655 F.Supp. 601, 603 (E.D.Cal.1986) (“[T]he general definition of ‘person’ in RCRA § 1004(15), 42 U.S.C. § 6903(15), ... seems to name everyone under the sun save for the United States of America.”). The only reasonable inference that can be drawn from this noticeable omission is “that indeed Congress did not intend, nor did it legislate specifically, a waiver of sovereign immunity for civil penalties under the [RCRA] citizen suit provision.” Id. at 603-04.
The majority reads the language from the citizen suit provision authorizing the commencement of an action against “any person, including the United States and any other governmental instrumentality” as incorporating the United States within the definition of a “person” susceptible to civil penalties under 42 U.S.C. §§ 6928(a) and (g). In my view, this language militates against the majority’s conclusion that the United States is a “person” subject to civil penalties in a RCRA citizen suit. If Congress intended the United States to be a “person” subject to civil penalties, the reference to “any person, including the United States” should have appeared in sections 6928(a) and (g) just as it appears in the citizen suit provision. See id. at 604. Contrary to the majority’s conclusion, the fairest reading of section 6972 in conjunction with sections 6928(a) and (g) and section 6903(15) is that the United States — including the DOE — is subject to citizen suits brought by states seeking declaratory enforcement orders and injunctive relief, but civil penalties cannot be imposed in such actions against the United States or the DOE.4 Because the majority opinion misreads the RCRA to broaden the scope of the DOE’s potential exposure, I dissent from the majority’s RCRA analysis insofar as the citizen suit provision is concerned.

. I agree with the majority's conclusion that the general waiver of sovereign immunity contained in the RCRA, 42 U.S.C. § 6961, does not permit recovery of civil penalties. See also United States v. State of Washington, 872 F.2d 874, 880 (9th Cir.1989). To that extent, therefore, I join section 11(A) of the majority opinion.


. The statutory language was altered to counteract the Supreme Court’s 1976 decisions in Hancock v. Train, 426 U.S. 167, 96 S.Ct. 2006, 48 L.Ed.2d 555 (1976), and EPA v. California ex rel. State Water Resources Control Bd., 426 U.S. 200, 96 S.Ct. 2022, 48 L.Ed.2d 578 (1976), which restricted the sovereign immunity waiver prescribed by the former Clean Water Act and Clean Air Act provisions to substantive standards. See, e.g., S.REP. NO. 370, 95th Cong., 1st Sess. 67, reprinted in 1977 U.S.CODE CONG. & ADMIN.NEWS 4326, 4392.


. The district court in McClellan Ecological Seepage Situation v. Weinberger, 655 F.Supp. 601 (E.D.Cal.1986), similarly interpreted 33 U.S.C. § 1323(a), but rejected such a construction as an inadequate "vehicle to end the pollution which this country is facing[.]" Id. at 604. Courts need not debate Congress’s sagacity, however, when its intent is so apparent from the face of the statute.


. The exclusion of the United States from the list of "persons” subject to civil penalties seems entirely logical because such penalties assessed under the RCRA are payable "to the United States." See 42 U.S.C. § 6928(g); cf. also Middlesex County Sewerage Auth. v. National Sea Clammers Ass'n, 453 U.S. 1, 14 n. 25, 101 S.Ct. 2615, 2623 n. 25, 69 L.Ed.2d 435 (1981) (civil penalties assessed in Clean Water Act citizen suits are payable to the federal government). Thus, the civil penalties authorized by the majority, if imposed by the district court, simply will be paid by the DOE to the federal treasury.